Nott, J.,
concurring:
If objection had been taken to the report transmitted by the Secretary of the Treasury, I incline to think it would have been excluded as incompetent, leaving the claimant with no evidence as to the proceeds of the cotton being in the Treasury. But the defendants, by their counsel, have raised no objection to the competency of this report, and, on the contrary, seem to rely upon it as showing facts favorable to themselves. If the defendants are satisfied as to the competency of the claimant’s evidence, I do not think it incumbent on the court to raise the point. The responsibility must rest where it belongs — with the defendants’ counsel.
Pecic, J., agreed with this opinion.